                                                                       FILED IN THE
 1                                                                 U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON

 2
                                                              May 16, 2019
 3                                                                SEAN F. MCAVOY, CLERK

 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 9
10    VENITA J.,

11             Plaintiff,                         No. 4:18-CV-05135-RHW

12                                                ORDER GRANTING MOTION FOR
               v.
13                                                REMAND FOR FURTHER
                                                  PROCEEDINGS
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
16             Defendant.
17         Before the Court is the parties’ Stipulated Motion for Remand. ECF No. 19.
18   The Commissioner of Social Security denied Plaintiff’s application for Disability
19   Insurance Benefits under Title II of the Social Security Act, 42 U.S.C § 401-434,
20   and her application for Supplemental Security Income under Title XVI of the Act,
21   42 U.S.C §1381-1383f. AR 1-5, 12-30, 114, 141-42. Plaintiff brought this action
22   seeking judicial review of the Commissioner’s final decision. ECF Nos. 1 and 4.
23   The parties now jointly move the Court to reverse and remand for further
24   administrative proceedings. ECF No. 19. Based on the agreement of the parties and
25   the record, the Court finds good cause to GRANT the Motion.
26         The Commissioner’s decision to deny Plaintiff’s application for disability
27   benefits is REVERSED and REMANDED for further proceedings pursuant to
28
     ORDER GRANTING MOTION FOR REMAND ~ 1
 1   sentence four of 42 U.S.C. § 405(g). Upon remand, the Appeals Council will
 2   determine whether the record supports a finding of disability. Id. at 2. If the case
 3   requires further development, the Appeals Council will remand the case to an
 4   Administrative Law Judge who shall: (1) reevaluate the medical opinions of the
 5   State Agency medical consultants and consultative examiner John A. Fackenhall,
 6   D.O.; (2) if necessary, obtain appropriate medical expert evidence to provide a
 7   longitudinal overview and clarify the nature, severity, ad limiting effects of
 8   Plaintiff’s medically determinable upper extremity impairment throughout the
 9   period at issue; (3) in light of the above findings, reassess Plaintiff’s residual
10   functional capacity and intensity, persistence, and limiting effects of Plaintiff’s
11   symptoms, consistent with Social Security Ruling 16-3p; and (4) if necessary,
12   obtain additional vocational expert testimony. Id. The parties also agree that
13   Plaintiff may present new arguments and further medical evidence, if such
14   evidence becomes available. Id. The parties stipulate that reasonable attorney fees
15   may be awarded under the Equal Access to Justice Act, 28 U.S.C. § 2412, upon
16   proper request to the Court. Id.
17         Accordingly, IT IS HEREBY ORDERED:
18         1. The parties’ Stipulated Motion for Remand, ECF No. 19, is GRANTED.
19         2. The Commissioner’s decision is REVERSED and this matter is
20         REMANDED for further administrative proceedings consistent with this
21         order.
22         3. All pending motions in this matter are now moot.
23         4. Reasonable attorney fees may be awarded under the Equal Access to
24         Justice Act, 28 U.S.C. § 2412 and/or 28 U.S.C. § 1920, upon proper request
25         to the Court.
26         ///
27         ///
28         ///
     ORDER GRANTING MOTION FOR REMAND ~ 2
 1         5. The District Court Executive shall enter judgment for the Plaintiff and
 2         against Defendant.
 3         IT IS SO ORDERED. The District Court Executive is directed to enter this
 4   Order, forward copies to counsel, and close the file.
 5         DATED this 16th day of May, 2019.
 6
 7                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
 8                           Senior United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING MOTION FOR REMAND ~ 3
